PER CURIAM.
Appellant, Brandon Demps, appeals the trial court order denying his habeas corpus petition and a motion seeking rehearing of that order. We agree with appellant that the trial court erred by denying habeas corpus relief and reverse and remand for the evidentiary hearing to which appellant is entitled' under Steele v. Kehoe, 747 So.2d 931 (Fla.1999). The trial court erred by finding that appellant’s petition attach*1104ments conclusively refuted his claim that he timely asked counsel to file a 3.850 motion for post-conviction relief on his behalf. The trial court further erred by finding that appellant’s filing of a letter seeking a ruling on a separate motion after he filed his habeas corpus petition indicated that he no longer sought belated rule 3.850 relief.

Reversed, and remanded.

GUNTHER, POLEN and GROSS, JJ., concur.